Citation Nr: 1714864	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1995 to June 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Board remanded this matter for additional development.  A claim of entitlement to service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's previously denied claim for service connection for major depressive disorder with anxiety was recharacterized in the April 2015 Board remand as reflected on the title page.

While the Veteran was previously represented by an attorney regarding his claims, in an April 2015 written notice, that attorney advised both VA and the Veteran that she no longer represented the Veteran.  Subsequently, in April 2015, the Veteran executed a new power-of- attorney (VA Form 21-22), designating The American Legion as his representative.  The Board recognizes the change in representation.


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's diagnosed depressive disorder is related to active service. 


CONCLUSION OF LAW

Resolving all reasonable double in favor of the Veteran, the criteria for service connection for a psychiatric disability, diagnosed as depressive disorder, have been met.  38 U.S.C.A. 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Given the favorable disposition of the Veteran's claim for service connection for a depressive disorder, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service Connection

The Veteran contends that his currently diagnosed psychiatric disability is the result of his military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases (e.g., psychosis) that develop to a compensable degree within one year from discharge from service, although there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309(a). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran's service treatment records are negative for psychiatric complaints, findings or diagnoses.  

The Veteran's service personnel records denote accolades while he was stationed at Fort Sill, Oklahoma and Fort Riley, Kansas from November 1995 to June 2001.  Specifically, the Veteran served as a human resources specialist and received the Army Commendation medal (2nd award), Army Achievement medal (3rd award), National Defense Service medal (2nd award), NCO Professional Development Ribbon, Army Service Ribbon, Driver and Mechanic Badge, and Global War on Terrorism Service Medal.  
In June 2001, the Veteran was stationed in Baumholder, Germany as a Platoon Sergeant.  In November 2001, the Veteran was awarded the Army Good Conduct Medal (2nd award) for exemplary behavior, efficiency, and fidelity.  In a February 2002 evaluation, the Battalion Commander described the Veteran as "open to supervision and willing to receive constructive criticism" and "displayed great flexibility in adapting to changing conditions."  The Veteran graduated basic and advanced noncommissioned officer courses with an 89.7 grade point average.  The Veteran was rated as successful in the areas of competence, physical fitness and military bearing, training, responsibility and accountability.  He was rated as excellent in leadership and fully capable in potential for promotion and service. 

In July 2003, while stationed in Germany, military personal records detail that the Veteran was charged with failure to report, disobeying a commissioned officer, and disobeying a noncommissioned officer.  In February 2004, the results of the Court Martial were that the Veteran was found not guilty on the charge of failure to report and disobeying a commissioned officer, and guilty on the charge of disobeying a noncommissioned officer.  In June 2004, the Veteran was honorably discharged with a notation barring reenlistment.  

In July 2007, treatment records from Dr. SAG, clinical psychologist, note that the Veteran had a very difficult time his last two and a half years in the service.  While stationed in Germany, he had a coworker that harassed him greatly, he was constantly watched and reprimanded over the smallest infractions, and he was humiliated in front of his troops and lost rank.  The Veteran reported that he wanted to make the Army his career, he was poorly treated, and he was a good soldier that did not deserve this treatment. 

An August 2007 VA mental health record reflects that the Veteran was diagnosed with major depressive disorder, single episode, severe with psychotic features by Dr. MRP, certified psychiatrist.  

In April 2009 treatment records, the Veteran described events in Germany during service as "wrongs and injustices."  He described actions by his female superior in service as harassing and which he believed lead to his eventual exit from the military.  The Veteran reported being harassed and corrected for the smallest of things, and humiliated in front of his men and other unit members.  He ultimately underwent court martial.  In a discussion about the Veteran's anger, MBP concluded that it is clear the Veteran's anger is present in the here and now and it is clearly connected to his perceived unjust actions from the military. 

In a May 2009 statement, the Veteran asserted that he had an excellent record in-service before being stationed in Germany where he was made a "target of in service."  The Veteran states that he encountered unfair and unprofessional treatment from his First Sergeant, who belittled the Veteran in front of his peers as well as subordinates.  The Veteran contends that after continuous belittling and humiliation, he requested a meeting with her and his commander about the incidents and resolution of the problem or to see if he could transfer to another unit.  After the request, the Veteran asserts that the conflict with the First Sergeant got worse, eventually leading to a verbal dispute.  The Veteran requested to be transferred again and this request was denied.  The Veteran states that he was left in the unit where he was continuously humiliated. 

In May 2009 VA mental health record, Dr. MRP noted that the Veteran brought along a thick compilation of documents, including all diplomas, promotions, and accolades that he received before and during service.  The doctor noted that he examined all the documents one by one and they looked legitimate. 

In a June 2009 VA addendum, Dr. MRP opined that due to the trauma that took place in Germany after the Veteran had to appear in Court Martial, his condition at the present time is directly related to the events that took place while in the military service.  

In September 2015, Dr. AK, psychiatrist, stated that the Veteran's mood symptoms certainly began during active duty and likely added to the conflict with his First Sergeant in Germany.  Dr. AK concluded that his mood disorder began under stress of harassment by his supervisor.  

An April 2016 VA mental disorders examination report reflects that the Veteran was diagnosed with unspecified bipolar disorder, alcohol use disorder in remission and unspecified personality disorder, with paranoid traits.  At the examination, the Veteran reported being harassed by his First Sergeant for three years while in Germany, stating that the First Sergeant had a "personal vendetta" against him.  The Veteran reported that the First Sergeant "totally humiliated" him.  The Veteran requested to be removed from the unit, but that request was denied.   The examiner opined that the Veteran's unspecified bipolar disorder was less likely as not related to his military service.  His alcohol use disorder is willful, voluntary and unrelated to his military service.  Bipolar disorder is often associated with alcohol abuse and the fact that he was diagnosed with bipolar disorder after his period of heavy drinking leads credence to that relationship.  The examiner noted that his personality disorder is not considered a disability for which service-connected benefits are payable as this is a developmental disorder.  The examiner also noted that the Veteran was not treated or diagnosed with any mental disorder while in the military.  The examiner concluded that the Veteran's unfair discharge would not cause a bipolar disorder, alcohol use disorder, or personality disorder. 

A January 2017 VA psychiatry record, reflects that after examining the Veteran, Dr. W.W.S. opined that the Veteran did not meet the criteria for mania.  He furthered that it was fairly clear from the history given by the Veteran that he became depressed during the period of time that he was being essentially removed from his Army career.  He was demoted from E-6 to E-5, he was left in what he considered to be a hostile environment in his company and surrounded by superior noncommissioned officers and commissioned officers whom he believed were trying to get him out of the Army.  The VA psychiatrist assessed the Veteran with depressive disorder, rule out major depressive disorder.  

After review of the record, the Board finds that the evidence in this case is at least in equipoise with regard to whether the Veteran's psychiatric disability, diagnosed as a depressive disorder, is related to his service. 

The Board finds that there is competent and credible evidence that the Veteran suffer from a depressive disorder that had its onset toward the end of the Veteran's military service.
 
Significantly, during the Veteran's later time period in Germany, military personal records clearly show a shift in attitude and performance standards.  The Board points out that prior to his change in behavior in Germany, the Veteran was successful in the Army, and the recipient of numerous accolades while in the United States at Fort Sill and Fort Riley.  These military personal records are consistent with the Veteran's contentions that he was successful in the Army and mentally "fine" before he was stationed in Germany with a supervisor that created a hostile and humiliating environment.  Additionally, these military personal records corroborate Dr. SAG's notation that the Veteran had a difficult last two and a half years in the service and Dr. AK's conclusion that his mood disorder began under the stress of harassment by his superior. 

The Board is aware of the conflicting medical evidence with regard to the multiple diagnoses and the etiological opinion provided by the April 2016 VA examiner.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran has a psychiatric disability related to active service.  In this regard, the Veteran's treating psychiatrists have each opined that the Veteran's mood/depressive disorder is related to service.  In fact, one VA psychiatrist in January 2017 clearly opined that the onset of the Veteran's depression was during the period of time that he was being essentially removed from his Army career.  Thus, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran has a psychiatric disability attributable to his military service. 

In sum, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability, diagnosed as depressive disorder, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for a psychiatric disability, diagnosed as depressive disorder, is granted. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


